By the Court.
A security taken in this state, for a debt contracted in the state of JVew- York, carrying interest, and on a contract entered into in that state,, does not come within the statute against usury, although it may secure 7 per cent, interest, that being the legal interest allowed in that state. In this case, the debt was contracted in New-York, and the creditor was entitled, by the contract, to 7 per cent, interest, until the debt should be paid. The note taken in this state, and now in suit, is in substance a security for the debt according' *98ío terms’of the original contract. The mode in which the note was taken, and the time given for payment, do not change the nature of the security for the same debt and for the same interest, to which the credit- or was entitled by the contract.
New trial not to be granted.